DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-7 and 12 recite the limitation "the induced reinforcing region."  There is insufficient antecedent basis for this limitation in the claim.  The examiner suspects the intent of the applicant was to have these portions of the claims recite "the induced out-of-plane reinforcing region" and will be examined on the merits as such.
Claim 8 recites the limitation "the induced reinforcing section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suspects the intent of the applicant was to have this portion of the claim recite "the induced out-of-plane reinforcing region" and will be examined on the merits as such.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/154846 A1 with United States Patent Application Publication US 2019/0389096 (hereinafter “Shimizu”) being used as the English language equivalent translation.Regarding claim 1 	Shimizu teaches a composite material 10 having a first layer 20, a second layer 30, and a third layer 40 which is formed of a composite material (abstract and paragraph [0024]), where the composite material is used in aircraft structures (paragraph [0002]).  The third layer corresponds to the claimed structural composite component made from a composite material.  	Shimizu teaches the third layer (structural composite component) 40 comprises a planar region adjacent to and substantially surrounding an access opening 50, said access opening 50 extending through the third layer (composite component) 40, said planar region comprising a planar region thickness; an induced out-of-plane reinforcing region, said induced out-of-plane reinforcing region located a predetermined distance away from the access opening 50, and said induced out-of-plane reinforcing region comprising an out-of-plane geometric perimeter 32A1 (illustrates the claimed perimeter in Figure 2), said out-of-plane geometric perimeter surrounding the access opening 50, said out-of-plane geometric perimeter comprising an out-of-plane reinforcing region thickness (Annotated Figure 1, shown below, Figure 2, and paragraph [0024]).  	Shimizu also teaches the third layer 40 has a third sheet 42, where the third sheet 42 has a thickness larger than the second sheet 32 and has the same thickness as that of the first sheet 22 (paragraph [0034]), which corresponds to: (1) the third layer 40 having a constant thickness; and, as a result, (2) the claimed feature which requires the planar region thickness, and the out-of-plane reinforcing region thickness being substantially equivalent to one another.
    PNG
    media_image1.png
    346
    657
    media_image1.png
    Greyscale
 	Shimizu teaches the first layer 20 and the second layer 30 in step S14 are provided for the laying up of the third layer 40 (structural composite component) in step S16 (Figure 4, and paragraphs [0042] and [0043]).  Shimizu illustrates an absence of any additional composite material buildup at the induced out-of-plane reinforcing region of the third layer 40 (structural composite component) (Annotated Figure 1, shown above).Regarding claim 2 	In addition, Shimizu illustrates the induced out-of-plane reinforcing region comprises a reinforcing segment that is out-of-plane as compared to the planar region (Annotated Figure 1, shown above).Regarding claims 3-8
 	Regarding the induced reinforcing region, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not explicitly disclose the induced reinforcing region: (1) increases a buckling load of the component; (2) increases an out-of-plane stiffness of the component; (3) counteracts a buckling force sustained by the component during use; (4) increases a damage arrest capability of the component; (5) alters an in-plane strain pattern to a predetermined degree across the component; or (6) decreases a peak strain in the component, the claimed properties/functions are deemed to be inherent to the structure in the prior art since the Shimizu reference teaches an invention with an identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 9 	In addition, Shimizu teaches the opening 50 is, for example, an opening for providing a window (external cover) of the aircraft (paragraph [0035]), which corresponds to the component being dimensioned to mate with an external cover, and wherein said external cover in combination with the component preserves an outer mold line.Regarding claim 10 	In addition, Shimizu teaches the third layer 40 may be formed of a single third sheet 42, where the third sheet 42 is a prepreg that is cured (paragraphs [0043] and [0044]), which corresponds to the planar region thickness and the out-of-plane reinforcing region thickness both comprise an equivalent number of cured prepregs.Regarding claim 11 	In addition, Shimizu teaches the composite material (which includes the third layer 40 (component)) is a member used for products such as aircrafts (structure) (paragraph [0024]).Regarding claim 12 	In addition, Shimizu teaches the third layer 40 is formed of a single third sheet 42, where the third sheet 42 is a prepreg that is cured (paragraphs [0043] and [0044], and Annotated Figure 1, shown above), which corresponds to the planar region and the induced reinforcing region comprise an equivalent number of cured prepregs.Regarding claim 13 	In addition, Shimizu teaches the composite material is a member used for products such as aircrafts (structure comprising at least one of: a manned aircraft or an unmanned aircraft) (paragraph [0024]).  It is noted that Shimizu does not explicitly teach the aircraft comprises at least one of: a manned aircraft, an unmanned aircraft, etc.  However, the aircraft mentioned by Shimizu must necessarily be either manned or unmanned as these two options encompass the entire range of possible aircrafts.
Response to Arguments
Applicant's arguments filed 3 May 2022 have been fully considered but they are not persuasive.  	The applicant argued the presently disclosed entire structural composite has a uniform thickness across its area, which is not taught by Shimizu.  The examiner respectfully disagrees and contends this argument is not commensurate in scope with the claims.  The claim actually requires the planar region thickness and the induced out-of-plane region thickness to be substantially equivalent to one another.  This is not the same as them being uniform across the entire area of the structural composite component.  It is the position of the examiner that the manner in which the planar region and the induced out-of-plane region are formed (by providing a planar region and an angled out-of-plane region from the same layered materials) results in a structure from the prior art which anticipates the claimed structure.  The applicant has failed to provide any claim language which would limit the variability of the thicknesses between the planar region and the induced out-of-plane region. 	The applicant argued that they acted as their own lexicographer in defining “component” as a term which is equivalent to being a “structural composite part.”  However, it is not clearly highlighted by the applicant where in the originally filed disclosure that the broadly used term “component” is structurally limited in such a definition.  Nevertheless, even if such was afforded, it is unclear how a component being a structural composite part would overcome the anticipation rejection made of record.  To make the record clear, the examiner has relied on dictionary.com which defines component as “a constituent part; element; ingredient,” which fails to distinguish over the prior art.  While the examiner agrees that the applicant may act as their own lexicographer, such was not implemented in the originally filed disclosure to structurally limit the scope of the term component.  It is again pointed out that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In other words, the broadly claimed “component” cannot be interpreted by the examiner to require an omission of components (parts; elements; ingredients) which are not disclosed or claimed.	The remaining arguments are directed to an obviousness rejection relying upon Shimizu.  However, this argument is not commensurate in scope with the rejection of record because the claims are currently anticipated by Shimizu, as detailed in the rejection of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783